EXHIBIT 10.37


Confidential treatment has been requested for portions of this exhibit.  The
copy filed herewith omits the information subject to the confidentiality
request.  Omissions are designated as [*].  A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.




EXECUTION COPY
 


 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT, dated as of December 10, 2010 (this “Employment
Agreement”), by and between TheStreet.com, Inc., a Delaware corporation (the
“Company”), and James Cramer (“Cramer”).
 
WHEREAS, Cramer has been employed by the Company pursuant to an employment
agreement dated as of January 1, 2008, as amended (the “Prior Employment
Agreement”); and
 
WHEREAS, Cramer and the Company wish to document the mutually agreeable terms
and conditions of Cramer’s continued relationship with the Company, as well as
the terms, conditions, and consideration provided with respect to restrictive
covenants that will prospectively apply to Cramer;
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
Section 1. Duties.
 
(a) The Company hereby appoints Cramer, and Cramer hereby accepts the
appointment, as an outside contributor for the Company. This Employment
Agreement shall be effective as of January 1, 2011 (the “Effective Date”) and
shall expire on December 31, 2013, unless sooner terminated in accordance with
Section 4 hereof (the “Term”). During the Term, except during any week when
Cramer is on vacation as set forth in Section 2(d) hereof, Cramer will, in a
manner consistent with practice as in effect on the Effective Date, (i) author
no fewer than twelve (12) articles per week intended for publication in the
Company’s digital media properties (www.thestreet.com, www.realmoney.com,
www.mainstreet.com, www.bankingmyway.com, www.stockpickr.com and such other
websites as the parties may mutually agree to add) (collectively, the “Sites”)
and (ii) make blog postings to www.realmoney.com and be an on-camera participant
in videos for display on the Sites.  In addition, during the Term, Cramer agrees
to write for and oversee and manage the editorial content of, the Company’s
product known as “Action Alerts PLUS” (which the parties may mutually agree,
from time to time, to rename; provided that, as between the parties, the Company
shall be the sole and exclusive owner of the trademark in such product) and for
such other products as the parties may mutually agree during the Term, and to
maintain his charitable trust in connection with the publication of Action
Alerts PLUS, in a manner and at a level consistent with the current practice in
effect as of the Effective Date; it being acknowledged and agreed that Cramer
shall perform such duties with support from the Research Director, as defined in
Section 1(b) below.

 
1

--------------------------------------------------------------------------------

 



 
(b) (i)  During the Term, the Company agrees to provide (A) an assistant who
shall provide support both for Cramer and the Company’s Chief Executive Officer
(the “Executive Assistant”), (B) a research director (the “Research Director”)
who shall provide support for Cramer’s duties with respect to Action Alerts PLUS
(and any other products the parties may mutually agree during the Term),
provided that the support provided by the Research Director to Cramer, and the
compensation payable to the Research Director, shall not be less than that in
effect as of the Effective Date and (C) two researchers to assist Cramer with
preparation for his “Mad Money” show broadcast over CNBC (the “Mad Money
Research Staff”), provided that CNBC agrees to and does reimburse the Company,
promptly after the Company invoices CNBC for the cost of each member of the Mad
Money Research Staff, including salary, bonus, benefits and any direct expenses
associated with the Mad Money Research Staff (including, without limitation,
severance).  Each of the Executive Assistant, the Research Director and the Mad
Money Research Staff shall be an employee of the Company and shall be approved
by Cramer.  The Executive Assistant and Research Director shall be subject to
all laws, rules, regulations and policies, including the Company’s Policy on
Investments, a current copy of which is attached as Exhibit A hereto (the
“Investment Policy”), as are applicable to employees of the Company, and shall
be located at the Company’s offices. For purposes of the Investment Policy, the
Executive Assistant shall be subject to the trading restrictions applicable to
“Editorial Staffers,” notwithstanding the fact that the Executive Assistant may
primarily perform duties associated with the designation of “Business Staffer”
under the Policy.  It is understood that the Research Director’s first priority
shall be to provide support to Cramer as provided above.  However, to the extent
the Research Director has additional capacity after fulfilling those duties, the
Company may assign additional duties to the Research Director in a manner
substantially consistent with the practice under the Prior Employment Agreement.
 


 
(ii)  During the Term, the Company agrees to provide reasonable office space,
computer access and supplies for Cramer’s personal assistant (the “Personal
Assistant”) at times Cramer is in the Company’s office, provided the Personal
Assistant executes a confidentiality agreement in a form attached as Exhibit B
hereto, and provided further that the Personal Assistant materially complies at
all times with Company policies applicable to the Executive Assistant.
 


 
(iii)  During the Term, the Company agrees to provide Cramer with access to a
Bloomberg terminal, at the Company’s sole expense, in a manner no less favorable
than the practice during the Prior Employment Agreement.
 


 
(iv)  During the Term, the Company shall reimburse Cramer for all expenses
incurred by him in engaging a driver in an amount not to exceed $75,000 per
calendar year during the Term.
 
(c) Cramer agrees to perform faithfully his duties as an outside contributor
pursuant to this Employment Agreement to the best of his abilities. In
connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company’s Chief Executive Officer or his or her
designee.  During the Term, Cramer must comply with all laws applicable to the
Company’s employees, as well as, to the extent provided herein, the Investment
Policy and, to the extent Cramer writes for Action Alerts PLUS or any other
premium services product, to the applicable Policy for Writers of Investment
Newsletters, a copy of which is attached as Exhibit C hereto (the “Newsletter
Policy”).  For purposes of the Investment Policy, Cramer shall be deemed an
“Outside Contributor” and an “Access Person” as such terms are defined in the
Investment Policy, and shall be subject only to the provisions of the Investment
Policy that pertain to Outside Contributors and Access Persons. Cramer agrees
that he shall be obligated to comply with any provisions of the Investment
Policy that pertain to Outside Contributors and Advisory Representatives,
including those pertaining to disclosure, and with all provisions of the
Newsletter Policy, as they may be implemented or amended from time to time
throughout the Term; provided, however, that if the Investment Policy,
Newsletter Policy and/or disclosure provisions implemented or amended by the
Company during the Term differ from the policies in place on the Effective Date
in any way which Cramer reasonably believes will have a materially adverse
effect on Cramer’s outside business activities, then Cramer shall notify the
Company in writing within forty-five (45) days of when he first becomes aware
that the implemented or amended policies or provisions might have such a
material adverse effect. In the event the Company does not fully cure such
material adverse effect within thirty (30) days’ after written notice thereof
from Cramer (it being understood that the parties will cooperate in good faith
in determining the extent to which a cure is necessary), Cramer shall be
entitled to voluntarily resign (within sixty (60) days after such failure to
cure), and such resignation shall be considered a termination with “Good Reason”
pursuant to Section 4(b) hereof, and shall not be considered a breach of this
Employment Agreement; provided, however, that no such resignation by Cramer
shall be considered a termination for Good Reason if in the opinion of counsel
to the Company the implemented or amended policies or provisions are required by
applicable law.

 
2

--------------------------------------------------------------------------------

 

 
(d) Subject to Cramer’s personal and professional availability, and consistent
with past practice, during the Term, Cramer also agrees to provide certain
reasonable services upon reasonable advance notice from the Company’s Chief
Executive Officer (“Other Services”), including participation in the Company’s
social media efforts, interactive chat rooms on the Sites and those on any other
digital services operated, in whole or in part and whether directly or
indirectly, by the Company, and attendance at charitable events or other events
at which the Company deems Cramer’s attendance beneficial (for the avoidance of
doubt, in accordance with Section 3 hereof, the Company shall reimburse Cramer
for all reasonable travel, accommodation and per diem expenses incurred in
connection with Cramer’s attendance at any such events). The above activities
may include streaming and archived audio/video to the Sites and any other
digital services operated, in whole or in part and whether directly or
indirectly, by the Company. The Company expressly acknowledges, however, that
Cramer shall not be required to perform any of the services set forth in this
Section 1(d) if performance of such services would interfere with any of
Cramer’s outside activities; provided, however that the Other Services at the
Company’s election and upon reasonable notice to Cramer shall include not less
than three (3) events per calendar quarter during the Term, including (as the
Company may elect upon reasonable notice to Cramer) (i) one live event (the
promotion of which shall be subject to Cramer’s approval, not to be unreasonably
withheld, delayed or conditioned), (ii) one private small event and (iii) one
teleconference/videoconference.
 
(e) The Company agrees that subject to the restrictions set forth in Section 5
hereof, Cramer shall render his services to the Company hereunder on a
non-exclusive basis, provided, however, that Cramer covenants that during the
Term he shall not be under or subject to any contractual restriction that is
inconsistent with the performance of his duties hereunder. In this regard,
without limiting the generality of the foregoing, the Company acknowledges and
agrees that, notwithstanding the services Cramer shall provide hereunder,
Cramer, subject to the restrictions set forth in Section 5 hereof, (a) shall be
entitled to engage, and will continue to engage, in other journalistic, writing
and media endeavors, including, without limitation, writing for magazines,
(including, but not limited to, New York Magazine), writing for and appearing in
television and radio programs (including, but not limited to, hosting the CNBC
series “Mad Money” and making appearances on other CNBC and NBC television
programs), the writing of books, and writing for and appearing in content
distributed on the Internet (including, but not limited to, appearing in content
distributed on CNBC.com, writing content that may be distributed on New York
Magazine’s website, and writing books, the content of which may be published on
the Internet); provided that any such writing or appearance distributed on the
Internet shall have been originally made and distributed in print or television
media or, if made for the Internet, shall be directly related to a regular
television program of which Cramer is the primary talent (e.g., the bonus
lightning round on CNBC.com); provided, further, that in the event Cramer does
accept such engagements, he shall use reasonable efforts to ensure that the
byline for any articles he authors, and the comparable on air indication for
non-print media, refer to Cramer as a Market Commentator for the Company (or
such other designation as the parties may agree); (b) shall be entitled to
engage, and may engage, in extensive investing and trading in securities, rights
and options relating thereto and contracts in stock indexes, foreign currencies
and financial instruments (collectively, “Securities Activities”); and (c) shall
be entitled to engage in any of the activities permitted under Section 5(b) of
this Employment Agreement Further, the Company acknowledges and agrees that
Cramer shall be entitled to engage, and may engage, in Securities Activities on
behalf of other persons or entities (including Cramer and members of his family)
and that any Cramer family members (including any spouse), may also engage in
extensive Securities Activities. (All such Securities Activities that any Cramer
family member, Cramer’s affiliates or Cramer may engage in from time to time are
collectively referred to herein as the “Relevant Securities Activities.”). In
connection with the foregoing, the Company further acknowledges and agrees that:
 
(i) The Relevant Securities Activities will often involve Cramer’s beneficial
ownership in and/or trading of securities or other financial instruments that
are the subject of, or otherwise mentioned, referred to or discussed in,
articles written by Cramer for the Company, and that the Relevant Securities
Activities involving such securities or other financial instruments may occur at
any time before or after the publication date of an issue of any article on the
Sites in which such securities or other financial instruments are mentioned,
referred to or otherwise discussed by Cramer in such article.
 
(ii) Cramer shall not have access to articles written for the Company by other
writers, or information regarding such articles, prior to publication, except
for articles that Cramer is writing or projects in which Cramer is involved.
Furthermore, the Company will endeavor to keep Cramer unaware, in any and all of
his capacities, of the final content or publication schedule of articles,
columns or other writings scheduled for publication on the Sites that cover or
discuss publicly traded securities other than the articles or columns or other
written materials prepared by Cramer for publication on the Sites.
 
(iii) Notwithstanding any policy of the Company to the contrary, the Relevant
Securities Activities, insofar as they are conducted in a manner that does not
violate the express provisions of the Investment Policy, the Newsletter Policy
and applicable law, will not be deemed to in any way violate or breach any other
procedures, policies or practices of the Company now or hereafter in effect with
respect to Cramer, including, but not limited to, any other conflict of interest
rules or securities trading policies or other rules or procedures that otherwise
may apply generally to writers for the Company regarding their right to engage
in the trading of securities or other Relevant Securities Activities, and
further, that any such policies shall not be applicable to Cramer in connection
with his services hereunder.
 
(iv) Provided Cramer is not in material breach of any of his obligations
hereunder, including any obligation under applicable law, and without limiting
the express provisions of this Employment Agreement, the Company irrevocably
waives and releases Cramer, his affiliates, and members of his immediate family
from any duty, fiduciary or otherwise, that Cramer or any of them may owe, or be
deemed to owe, the Company that may in any way prohibit or limit the Relevant
Securities Activities, insofar as they involve the trading and/or ownership of
securities or other financial instruments that are the subject of or are
otherwise referred to or discussed in the articles prepared by Cramer pursuant
to this Employment Agreement, and acknowledges and agrees that such Relevant
Securities Activities do not, and will not, constitute a misappropriation of the
Company’s property or a breach of any fiduciary or other duty Cramer may owe the
Company hereunder.

 
3

--------------------------------------------------------------------------------

 

 
(v) The Company warrants and agrees that each of the articles prepared by Cramer
and published by the Company shall provide appropriate disclosure relating to
the Relevant Securities Activities, as set forth in the Investment Policy. The
Company further agrees that it shall not, without Cramer’s written consent,
disclose any non-public information regarding securities positions provided by
Cramer to the Company pursuant to the Investment Policy to anyone other than the
Company’s senior management and senior editorial staff or its legal advisers, on
a confidential, “need to know” basis, or as required by any court of competent
jurisdiction or other federal or state governmental or regulatory authority.
 
(f) The Company agrees, to the extent permitted by applicable law, to defend,
indemnify and hold harmless Cramer against any and all loss, damage, liability
and expense, including, without limitation, reasonable attorneys’ fees,
disbursements, court costs, and any amounts paid in settlement and the costs and
expenses of enforcing this Section of this Employment Agreement (“Loss”), which
may be suffered or incurred by Cramer in connection with the provision of his
services hereunder or under the Prior Employment Agreement, including, without
limitation, any claims, litigations, disputes, actions, investigations or other
matters relating to any securities laws or regulations, or the violation or
alleged violation thereof (the “Securities Actions”); provided that such Loss
(x) arises out of or in connection with the performance by Cramer of his
obligations under this Employment Agreement or the Prior Employment Agreement
and (y) is not the result of any breach by Cramer of his obligations hereunder,
and provided further that with respect to any Securities Actions, the Company
shall be under no obligation to defend, indemnify or hold harmless Cramer if
Cramer has not acted with a reasonable, good faith belief that his actions were
in no way violative of any securities laws or regulations. With respect thereto,
the termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a nolo contendere plea or its equivalent, shall
not, of itself, create a presumption that Cramer did not act with a reasonable,
good faith belief that his actions were in no way violative of any securities
laws or regulations. Further, to the extent that Cramer has been successful on
the merits or otherwise in defense of any Securities Action, or in defense of
any claim, issue or matter therein, he shall be defended, indemnified and held
harmless by the Company as required herein. Expenses (including reasonable
attorneys’ fees, disbursements and court costs) incurred by Cramer in defending
any Securities Action shall be paid by the Company in advance of the final
disposition of such Securities Action upon receipt of an undertaking by or on
behalf of Cramer to repay such amount if it shall ultimately be determined that
Cramer is not entitled to be indemnified by the Company pursuant hereto.
 
(g) The Company agrees, to the extent permitted by applicable law, to defend,
indemnify and hold harmless Cramer against any and all Losses (i) relating to or
arising out of any breach or alleged breach by the Company of any warranty,
representation or agreement made by the Company herein or under the Prior
Employment Agreement, or (ii) alleging the violation or infringement of a
proprietary right in connection with the exploitation by the Company of any
rights granted by Cramer to the Company hereunder or under the Prior Employment
Agreement, including, without limitation, the rights granted to the Company
pursuant to Section 6(b) herein, except to the extent due to an allegation that
Cramer has breached the representation set forth in the following
sentence.  Cramer represents and warrants that to the best of his knowledge, the
content that he submits to the Company shall be original and not violative of
the copyright of any third party.
 
(h) The Company may use Cramer’s name and likeness to promote the Company’s
goods and services provided that Cramer shall pre-approve each of the likenesses
to be used by the Company and shall cooperate with the Company, as the Company
reasonably may request, in supplying the Company (at the Company’s sole expense)
with, and allowing the Company to produce, such likeness (e.g., by allowing the
Company to photograph him).  Consistent with current practice in effect as of
the Effective Date, the Company shall not need to submit for Cramer’s prior
review and approval the use of his name and pre-approved likeness in connection
with the Company’s marketing, provided, however, that if Cramer reasonably
determines that any specific use of his name and/or likeness in Company
marketing materials is detrimental to him, he may notify the Company and the
parties will work together in good faith to change such material in order to
resolve such concern.  Notwithstanding anything to the contrary contained
herein, it is agreed that any advertisement to be distributed via a broadcast or
cable television network that contains Cramer’s name or likeness must be
submitted to Cramer for his prior approval, which may be given or withheld in
his sole discretion.
 
Section 2. Compensation.
 
(a) During the Term, as compensation for his services hereunder, the Company
shall pay to Cramer a royalty as set forth below (the “Royalty”) and grant
Cramer the restricted stock units (“RSUs”) having the terms set forth
herein.  All applicable withholding taxes shall be deducted from payments of the
Royalty.  Withholding taxes applicable to the vesting of the RSUs shall be
collected as set forth in the RSU Award Letter (as defined below).
 
(b) Royalty.
 
(i)  The Company shall pay Cramer a Royalty equal to [*] percent ([*]%) of the
[*] as defined below.  As used herein, [*].
 
(ii)  Within thirty (30) days of the end of each calendar month during the Term,
the Company shall deliver Cramer a statement setting forth in reasonable detail
the calculation of [*] for such calendar month (the “Royalty Statement” for such
month), together with payment of the Royalty related thereto (such payment
subject to tax withholding as provided herein).  The Royalty Statements shall be
confidential information of the Company as described in Section 6 hereof.
 
(iii)  [*]
 
(c) During the Term and for one (1) year thereafter, Cramer shall have the
right, during the Company’s normal business hours, and with no less than thirty
(30) days’ prior written notice and no more than once in any twelve (12) month
period, to (or appoint an agent to) inspect and audit the books and records of
the Company directly related to the calculation of [*] for a specified time
period during the Term; provided that Cramer or his agent shall execute a
confidentiality agreement in a form (consistent with industry standards for
auditors having this relationship with the Company (i.e., auditors not retained
by the entity being audited) to sign) to be provided by the Company, restricting
the disclosure or use of the information to be provided by the Company in
connection with the audit.  No period shall be audited more than once.  In the
event that the Royalty paid to Cramer for such audited period was greater or
lesser than the Royalty that should have been paid to him, the Company (in the
event of an underpayment) or Cramer (in the event of an overpayment), shall
promptly pay such difference to the other party.  Cramer shall bear the costs of
any such audit unless the results of such audit reveal an underpayment of ten
percent (10%) or more of the amounts actually due for the audited period, in
which case the Company shall reimburse Cramer for the reasonable and documented
costs of such audit in addition to remitting the amount of the underpayment.

 
4

--------------------------------------------------------------------------------

 

 
[*]   Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portions.

 
(d) Equity Awards. Upon the execution of this Employment Agreement, Cramer shall
be awarded RSUs (the “RSU Award”) under the Company’s 2007 Performance Incentive
Plan (the “Plan”) with respect to 630,231 shares of the Company’s common stock,
par value $.01 (“Common Stock”), which RSU Award shall be payable in shares of
Common Stock and shall vest and become payable as to 210,077 shares on December
31 of each of 2011, 2012 and 2013, subject the terms set forth in the RSU Award
letter agreement attached hereto as Exhibit D (the “RSU Award Letter”).  The
shares of Common Stock (or, as may be permitted by the RSU Award Letter,
restricted stock) into which the RSU Award may be settled (or into which any
equity award made to Cramer during the term of the Prior Employment Agreement
may be settled), shall have been registered with the Securities and Exchange
Commission on Form S-8.
 
(e) Pay or Play.  Nothing herein shall obligate the Company to exploit Cramer’s
name or likeness or any of the content or materials created by Cramer hereunder.
Notwithstanding any term to the contrary contained herein, provided that this
Employment Agreement is not terminated pursuant to Section 2(b)(iii), 4(a),
4(b)(B), 4(c) or 4(d) hereunder, the Company shall be obligated to pay to Cramer
the full Royalty and grant to Cramer all RSUs for the entire Term in accordance
with the terms hereof and the RSU Award Letter.
 
(f) Vacation. During each year of the Term, Cramer shall be entitled to six (6)
weeks of vacation.
 
(g) Benefits. During the Term, Cramer shall be entitled to participate in any
group insurance, accident, sickness and hospitalization insurance, and any other
employee benefit plans of the Company in effect during the Term, including plans
available to the Company’s executive officers.
 
Section 3. Expense Reimbursement.
 
During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder (including without limitation the expense of his
driver as described in Section 1(b)(iv)).
 
Section 4. Employment Termination.
 
(a) At any time during the Term and except as otherwise provided in Section 4(c)
hereof, the Company shall only have the right to terminate this Employment
Agreement and Cramer’s employment with the Company hereunder, and to give Cramer
notice of such termination as of a date not earlier than seven (7) days from
such notice, because of (i) Cramer’s willful misconduct or gross negligence in
the performance of his obligations under this Employment Agreement,
(ii) dishonesty or misappropriation by Cramer relating to the Company or any of
its funds, properties, or other assets, (iii) any intentional or reckless
unauthorized disclosure by Cramer of confidential or proprietary information of
the Company which is reasonably likely to result in material harm to the
Company, (iv) a conviction of Cramer (including entry of a guilty or nolo
contendere plea) of a felony involving fraud, dishonesty, moral turpitude, or
involving a violation of federal or state securities laws, (v) the entry of an
order, judgment or decree, of any court of competent jurisdiction or any federal
or state authority, enjoining Cramer from violating the federal securities laws,
or suspending or otherwise limiting Cramer’s right to act as an Investment
adviser, underwriter, broker or dealer in securities, (vi) a finding by a court
of competent jurisdiction in a civil action or a finding by the Securities and
Exchange Commission that Cramer has violated any federal or state securities
law, or (vii) the failure by Cramer to perform faithfully his duties hereunder
or other breach by Cramer of this Employment Agreement and such failure or
breach is not cured, to the extent cure is possible, by Cramer within thirty
days after written notice thereof from the Company to Cramer (each individually,
and all collectively, “Cause”). Notwithstanding anything to the contrary
contained herein, the Company acknowledges and agrees that sharp and caustic
commentary and behavior is a part of Cramer’s persona and appeal. Accordingly,
the Company agrees that such remarks and actions made and performed by Cramer,
whether in connection with the performance of his duties hereunder or otherwise,
shall not constitute Cause for termination hereunder (for the avoidance of doubt
it is understood that commentary which at the time of its making is known by
Cramer to be libelous is not intended to be excused as sharp and caustic
commentary under this Section 4(a)). If this Employment Agreement and Cramer’s
employment with the Company hereunder is terminated for Cause, or if Cramer
voluntarily resigns from the Company without Good Reason (as defined in
Section 4(b) below) during the Term, the Company shall pay Cramer promptly (no
later than five (5) business days) following such termination of employment all
earned but unpaid portions of the Royalty through the date of termination.
Following any such termination, Cramer shall not be entitled to receive any
other payment, except as provided for hereunder with respect to any period after
such termination.  If Cramer’s employment is terminated pursuant to this
Section 4(a), then the RSU Award will be treated in accordance with the RSU
Award Letter.
 
(b) This Employment Agreement and Cramer’s employment with the Company hereunder
may also be terminated by Cramer for “Good Reason” in the event of (A) a
material breach of this Employment Agreement by the Company, as to which Cramer
notifies the Company in writing within thirty (30) days of becoming aware of
such breach, which breach is not cured, to the extent cure is possible, within
thirty (30) days after written notice thereof from Cramer to the Company,
provided that such termination must occur within sixty (60) days of such failure
to cure or (B) a termination in accordance with Sections 1(c), 2(b)(iii) or 4(d)
of this Employment Agreement. Cramer’s right to terminate this Employment
Agreement and his employment with the Company hereunder for Good Reason pursuant
to this Section 4(b) is in addition to any remedies Cramer may have in law or
equity in the event the Company breaches this Employment Agreement.  If Cramer’s
employment is terminated for Good Reason pursuant to this Section 4(b), then the
RSU Award will be treated in accordance with the RSU Award Letter.

 
5

--------------------------------------------------------------------------------

 

 
(c) This Employment Agreement and Cramer’s employment with the Company hereunder
shall terminate immediately and automatically on the death or Disability (as
defined below) of Cramer or the liquidation or dissolution of the Company or
other shutdown of the business then conducted by the Company. If this Employment
Agreement and Cramer’s employment with the Company hereunder is terminated on
account of Cramer’s death or Disability, or because of a liquidation or
dissolution of the Company or other shutdown of the business then conducted by
the Company during the Term, then (i) the Company shall pay Cramer promptly (no
later than five (5) business days) following termination of employment, all
earned but unpaid portions of the Royalty through the date of termination and
(ii) the RSU Award shall be treated in accordance with the RSU Award
Letter.  Following any such termination, neither Cramer, nor his estate,
conservator or designated beneficiary, as the case may be, shall be entitled to
receive any other payment with respect to any period after such termination.
 
For purposes of this Employment Agreement, “Disability” shall mean that, as a
result of physical or mental illness, Cramer has been unable to perform his
duties to the Company for a period of ninety (90) consecutive days or one
hundred twenty (120) or more days in any one hundred eighty (180) consecutive
day period, as determined in the opinion of a physician selected by the Company
with Cramer’s consent (which consent shall not be unreasonably withheld or
delayed).
 
(d) Cramer shall have the right to terminate this Employment Agreement, and such
termination shall constitute a termination by Cramer with “Good Reason” pursuant
to Section 4(b) hereof, on a date that is thirty (30) days after the occurrence
of the sale of Action Alerts PLUS or upon a transaction constituting a Change of
Control of the Company (as defined in the Plan) (the acquiring entity in such
sale of Action Alerts PLUS or Change in Control transaction, the “Acquiror” and
such sale or transaction, the “Transaction”) if Cramer reasonably believes that
the association of his name, likeness or content with the Acquiror in connection
with the continuation of the Employment Agreement after consummation of the
Transaction would materially damage his brand, reputation or his relationship
with the broadcast or cable television network then producing and/or televising
“Mad Money” or any successor show; provided, that if the Company notifies Cramer
in writing that it is contemplating pursuing a potential Transaction with a
potential Acquiror that the Company reasonably believes has a bona fide interest
in pursuing a Transaction (a “Potential Transaction Notice”), and Cramer has
provided the Company, within seven (7) business days of receiving the Potential
Transaction Notice, with written notice stating that Cramer believes he would
have the right to, and would intend to, terminate the Employment Agreement
within thirty (30) days of consummation of such Transaction with such Acquiror.
 
(e) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, (i) the Company shall have no further obligations under this Employment
Agreement; provided however that Sections 1(f), 2(c), 3, 4, 5, 6, 7, 8, 8A, 9,
10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 hereof shall survive and remain in
full force and effect in accordance with their terms; and (ii) the Company shall
cease all uses of Cramer’s name or likeness other than (A) in connection with
the display of (x) audio or audiovisual editorial content containing Cramer’s
voice and/or image created prior to the date of termination (for avoidance of
doubt, “editorial content” shall not include content the primary purpose of
which is to promote the goods or services of the Company, it being understood
that all uses of such promotional content shall cease upon termination of the
Employment Agreement) and (y) text-based editorial content authored by Cramer
prior to the date of termination, including without limitation articles, columns
and blog posts; and (B) as the Company may have a right to do under law without
Cramer’s permission.

 
6

--------------------------------------------------------------------------------

 

 
Section 5. Restrictive Covenants.
 
(a) In exchange for the consideration set forth in this Employment Agreement,
Cramer hereby agrees that, during the period from the Effective Date through the
end of the Term, he will not (i) render services in connection with, endorse or
promote, in any media now or hereafter known, any financial products or services
including, without limitation, any investment newsletter, subscription-based
financial media product, digital financial media service or any mutual fund,
exchange-traded fund or other investment portfolio product; or (ii) other than
via Action Alerts PLUS or as the Company in its discretion may approve,
disclose, in advance of such purchase or sale, any purchases or sales of
securities or other investment products (including without limitation equity
securities, exchange-traded funds, exchange-traded notes, mutual funds, options,
futures and commodities) that Cramer intends to make in accounts he controls
(including, without limitation, his charitable trust) or beneficially owns; or
(iii) other than via Action Alerts PLUS or as the Company in its discretion may
approve, discuss a material amount of the specific investment recommendations
contained in Action Alerts PLUS; or (iv) act as a lender to, or stockholder,
director, principal, owner, employee, consultant to, or partner of, any other
digital media business that competes directly with the business of the Company
as it is then constituted.
 
(b) Notwithstanding clause (i) of Section 5(a), Cramer may, to the extent not
prohibited by clause (ii) or clause (iii) of Section 5(a), (i) appear on cable
and/or broadcast television network programs in a manner consistent with his
current practice (e.g., host of “Mad Money” and guest appearances on other
programs); (ii) permit additional distribution via the Internet of his
appearances in the television programs described in clause (i) of this Section
5(b) solely in their original long-form (i.e., 22 minutes or longer) format; and
(iii) author books (provided that he shall not author more than two books per
year concerning investing or personal finance) and permit distribution of the
books via any media; provided that in connection with any such activities Cramer
does not receive consideration from any company or the sponsor of any investment
product, which company or product is a subject of his commentary.
 
(c) Cramer hereby agrees that, if his employment hereunder is terminated by the
Company for Cause or by him without Good Reason during the Term, then, for a
period of eighteen (18) months following such termination, except to the extent
permitted in Section 5(b) above, he will not author articles or columns for any
other digital financial publication that competes directly with the Company
without first notifying the Company and securing its consent, which consent
shall not be unreasonably withheld.
 
(d) Cramer hereby agrees that, during the period from the Effective Date through
the end of the first eighteen (18) months after the cessation of Cramer’s
employment with the Company hereunder, he will not solicit for employment, in
any business enterprise or activity, any person who was employed by the Company
during the six months prior to the cessation of his employment.
 
(e) The parties acknowledge that the restrictions contained in this Section 5
are a reasonable and necessary protection of the immediate interests of the
Company, and any violation of these restrictions would cause substantial injury
to the Company and that the Company would not have entered into this Employment
Agreement, without receiving the additional consideration offered by Cramer in
binding himself to any of these restrictions. In the event of a breach or
threatened breach by Cramer of any of these restrictions, then in addition to
financial or other damages that may be deemed by a court of law to apply, the
Company shall be entitled to apply to any court of competent jurisdiction for an
injunction restraining Cramer from such breach or threatened breach; provided
however that the right to apply for an injunction shall not be construed as
prohibiting the Company from pursuing any other available remedies for such
breach or threatened breach.
 
Section 6. Confidential Ownership of Articles and Columns.
 
(a) Except as otherwise provided in this Employment Agreement, Cramer shall, and
shall cause his attorneys, accountants and agents (collectively, “Agents”) to
agree to, keep secret and retain in strictest confidence, any and all
confidential information relating to the Company or otherwise not available to
the general public, provided that such confidential information shall not
include any information that (a) has become generally available to the public
other than as a result of a disclosure by Cramer or his Agents, or (b) was
available to Cramer or any of his Agents on a non-confidential basis from a
third party having no obligation of confidentiality to the Company, and Cramer
shall not, and shall cause his Agents not to, disclose such confidential
information to any Person (as defined in Section 7) other than the Company or
its Agents, except as may be required by law (in which event Cramer shall so
notify the other party hereto as promptly as practicable).
 
(b) All articles, columns, postings, other text-based content or audio or
audiovisual content that Cramer authors or produces for the Company and which
are in fact published or publicly performed (including without limitation via
delivery over the Internet) shall be owned by and belong exclusively to the
Company, and Cramer shall execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such articles or columns.
 
Section 7. No Third Party Beneficiary.
 
This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. For purposes of this Employment Agreement, “Person”
shall mean an individual, corporation, partnership, limited liability company,
limited liability partnership, association, trust or other unincorporated
organization or entity.
 
Section 8. Withholding of Taxes.
 
Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

 
7

--------------------------------------------------------------------------------

 

 
Section 8A. Excise Tax Gross-Up.
 
(a) If any payment to or in respect of Cramer by the Company or any affiliate,
whether pursuant to this Employment Agreement or otherwise (a “Payment”), is
determined to be a “parachute payment” as defined in Section 280G(b)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) (such payment, a
“Parachute Payment”) and also to be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties are incurred by Cramer
with respect to such excise tax (such excise tax, together with any such
interest and penalties, being herein collectively referred to as the “Excise
Tax”), then Cramer shall be entitled to receive an additional payment from the
Company (the “Gross-Up Payment”) in an amount such that the net amount of such
additional payment retained by Cramer, after payment of all federal, state and
local income and employment and Excise Taxes imposed on the Gross-Up Payment,
shall be equal to the Excise Tax imposed on the Payment. Notwithstanding the
foregoing or any other provision of this Employment Agreement, if it shall be
determined that Cramer is entitled to a Gross-Up Payment but that the net
present value of the Parachute Payments (calculated at the discount rate in
effect under Section 280G of the Code) do not exceed 110% of the Reduced Amount
(as defined below), then no Gross-Up Payment shall be made to Cramer and the
aggregate amount of the Parachute Payments otherwise payable under this
Employment Agreement shall be reduced to the Reduced Amount; provided, that the
foregoing reduction shall not be made if the Accounting Firm (as defined below)
determines that the net after-tax benefit of the payments to Cramer without the
reduction imposed is more than 110% of the net after-tax benefit of the payments
to Cramer with the reduction imposed. For purposes of the foregoing, the term
“Reduced Amount” shall mean the greatest amount of Parachute Payments that could
be paid to Cramer such that the receipt of such Parachute Payments would not
give rise to any Excise Tax. The determination of which Payments shall be
reduced pursuant to this Section 8A(a) shall be made by an independent
accounting firm of nationally recognized standing selected by the Company and
reasonably acceptable to Cramer (the “Accounting Firm”), in consultation with
Cramer and shall be reasonably acceptable to him, and such determination shall
be made at the time it is determined whether any payments made to Cramer are
subject to the Excise Tax. For the avoidance of doubt, PricewaterhouseCoopers,
Deloitte & Touche, Ernst & Young and KPMG are firms reasonably acceptable to
Cramer. All fees and expenses of the Accounting Firm under this Section 8A shall
be borne solely by the Company.
 
(b) Subject to the provisions of Section 8A(c) hereof, all determinations
required to be made under this Section 8A, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by the
Accounting Firm. The initial determination of whether a Gross-Up Payment is
required, and if so, the amounts of the Excise Tax and Gross-Up Payment, shall
be determined by the Accounting Firm, whose written report shall be delivered to
the Company and to Cramer. Not later than sixty (60) days after any Payment, the
Accounting Firm shall determine whether a Gross-Up Payment is due with respect
to such Payment, and such Gross-Up Payment shall be paid by the Company to
Cramer (except to the extent any portion thereof is paid to the taxing
authorities on behalf of Cramer) not later than ten (10) days following the
Accounting Firm’s determination. Cramer and the Company shall cooperate in good
faith as to the treatment of a Payment for tax reporting and withholding
purposes.
 
(c) Cramer shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
a Gross-Up Payment. Such notification shall be given as soon as practicable but
in no event later than the earlier of (i) thirty (30) days after Cramer is
informed in writing of such claim or (ii) fifteen (15) days before the date on
which such claim is requested to be paid, and shall apprise the Company of the
nature of such claim and the date on which such claim is requested to be paid.
Cramer shall not pay such claim prior to the expiration of the 30-day period
following the date on which Cramer gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Company notifies Cramer in writing prior to the expiration
of such period that it desires to contest such claim, Cramer shall:
 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including without
limitation, accepting legal representation with respect to such claim by an
attorney selected by the Company and reasonably acceptable to Cramer;
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Cramer harmless for any Excise
Tax or federal, state and local income and employment tax (including interest
and penalties with respect thereto) imposed as a result of such representation
and payment of costs and expenses. Without limitation on the foregoing
provisions of this Section 8A(c), the Company shall control all proceedings
taken in connection with such contest and, at its sole option, may pursue or
forgo any and all administrative appeals, proceedings, hearings and conferences
with the taxing authority in respect of such claim and may, at its sole option,
either direct Cramer to pay the tax claimed and sue for a refund or to contest
the claim in any permissible manner, and Cramer agrees to prosecute such contest
to a determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Cramer to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Cramer, on an after-tax basis, and shall hold Cramer harmless from any Excise
Tax or federal, state or local income or employment tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance. The Company’s
control of the contest, however, shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder, and Cramer shall be
entitled to settle or contest, as the case may by, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 
8

--------------------------------------------------------------------------------

 


 
(d) If, after the receipt by Cramer of an amount advanced by the Company
pursuant to Section 8A(c), Cramer becomes entitled to receive any refund with
respect to such claim, Cramer shall (subject to the Company’s complying with the
requirements of Section 8A(c)) promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Cramer of an amount advanced by
the Company pursuant to Section 8A(c), a determination is made that Cramer shall
not be entitled to any refund with respect to such claim and the Company does
not notify Cramer in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross- Up
Payment required to be paid.
 
(e) In the event that the Excise Tax is subsequently determined to be less than
initially determined, Cramer shall repay to the Company at the time that the
amount of such reduction in Excise Tax is determined (but, if previously paid to
the taxing authorities, not prior to the time the amount of such reduction is
refunded to Cramer or otherwise realized as a benefit by Cramer) the portion of
the Gross-Up Payment that would not have been paid if the Excise Tax as
subsequently determined had been applied initially in calculating the Gross-Up
Payment, with the amount of such repayment determined by the Accounting Firm;
provided that the amount of required repayment by Cramer shall be reduced, as
the Accounting Firm may determine, in order to avoid putting Cramer in a worse
after-tax position than he would have enjoyed had the amount of Excise Tax been
correctly determined in the first instance, such determination to be made on a
basis consistent with the intention of this Section 8A, which is to make Cramer
whole on an after-tax basis on account of any Excise Tax (including related
interest and penalties). Similarly, if the amount of Gross-Up Payments actually
made by the Company is subsequently determined by the Accounting Firm to have
been inadequate to satisfy the Company’s obligation to protect Cramer against
the Excise Tax (including related interest and penalties), additional Gross-Up
Payments shall be made as directed by the Accounting Firm. Cramer and the
Company shall each have the right at all times to have the Accounting Firm
review and confirm or revise earlier calculations.
 
Section 9. Notices.
 
Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party’s address set forth below such party’s name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:
 
 
For the Company:
TheStreet.com, Inc.

 
 
14 Wall Street, 15th Floor

 
 
New York, New York 10005

 
 
Attention: General Counsel

 
 
With a copy to:
Kenneth A. Lefkowitz, Esq.

 
 
Hughes Hubbard & Reed LLP

 
 
One Battery Park Plaza

 
 
New York, New York 10004

 


 
 
For Cramer:
Bruce Birenboim, Esq.

 
 
Paul, Weiss, Rifkind, Wharton & Garrison

 
 
1285 Avenue of the Americas

 
 
New York, New York 10019-6064

 
Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

 
9

--------------------------------------------------------------------------------

 

 
Section 10. Amendment; Section 409A.
 
(a) This Employment Agreement may be amended only by a written agreement signed
by the parties hereto.  In addition, to the extent that any of the payments
hereunder are or may be governed by Section 409A of the Code, the parties will
work together in a commercially reasonable manner in good faith to amend any
provisions as necessary for compliance or to avoid the imposition of taxes or
penalties under Section 409A of the Code in a manner that maintains the basic
financial provisions of this Employment Agreement. In this connection, each
party will make any amendments or adjustments reasonably requested by the other
party which satisfy the foregoing condition.
 
(b) It is the intention of the Company and Cramer that this Employment Agreement
comply with the requirements of Section 409A of the Code, and this Employment
Agreement will be interpreted in a manner intended to comply with Section
409A.  All payments under this Employment Agreement are intended to be excluded
from the requirements of Section 409A of the Code or be payable on a fixed date
or schedule in accordance with Section 409A(a)(2)(iv) of the Code.  To the
extent that reimbursements or in-kind benefits due to Cramer under this
Employment Agreement constitute “deferred compensation” under Section 409A of
the Code, any such reimbursements or in-kind benefits shall be paid to Cramer in
a manner consistent with Treasury Regulations Section 1.409A-3(i)(1)(iv).
 
(c) Notwithstanding anything in this Employment Agreement to the contrary, in
the event that Cramer is deemed to be a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code and Cramer is not “disabled” within the
meaning of Section 409A(a)(2)(C) of the Code, no payments hereunder that are
“deferred compensation” subject to Section 409A of the Code shall be made to
Cramer prior to the date that is six (6) months after the date of  Cramer’s
“separation from service” (as defined in Section 409A of the Code) or, if
earlier, Cramer’s date of death.  Following any applicable six (6) month delay,
all such delayed payments will be paid in a single lump sum on the earliest
permissible payment date.  For purposes of Section 409A of the Code, each of the
payments that may be made under Sections 2 and 4 are designated as separate
payments for purposes of Treasury Regulations Section 1.409A-1(b)(4)(i)(F),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v)(B).
 
(d) For purposes of this Employment Agreement, with respect to payments of any
amounts that are considered to be “deferred compensation” subject to Section
409A of the Code, references to “termination of employment” (and substantially
similar phrases) shall be interpreted and applied in a manner that is consistent
with the requirements of Section 409A of the Code.
 
(e) Cramer’s right to any deferred compensation, as defined under Section 409A
of the Code, shall not be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, garnishment by creditors, or
borrowing, to the extent necessary to avoid tax, penalties and/or interest under
Section 409A of the Code.
 
Section 11. Binding Effect.
 
Neither this Employment Agreement nor any of the rights granted in this
Employment Agreement is assignable by Cramer, except that Cramer shall have the
right, upon written notice to the Company, to assign payments and royalties due
or to become due to Cramer under this Agreement pursuant to an assignment
agreement in a form mutually agreed upon by Cramer and the Company which shall
provide that the assignee shall not have the right to audit the Company’s books
and records related to such payments or royalties.  The Company may assign this
Agreement to the Acquiror in connection with a Transaction upon written notice
to Cramer (for the avoidance of doubt, nothing in this Section 11 shall alter
Cramer’s rights set forth in Section 4(d)).  Other than any assignment permitted
in the preceding two sentences of this Section 11, any purported assignment of
this Employment Agreement or of any right granted under this Employment
Agreement shall be null and void ab initio. None of Cramer’s rights under this
Employment Agreement shall be subject to any encumbrances or the claims of
Cramer’s creditors. This Employment Agreement shall be binding upon and inure to
the benefit of the Company, Cramer, and any permitted successors or assigns of
the parties.
 
Section 12. Governing Law.
 
This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.
 
Section 13. Severability.
 
If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowable by
applicable law. To the extent permitted by applicable law, each party hereto
waives any provision of law that renders any provision of this Employment
Agreement invalid, illegal or unenforceable in any way.
 
Section 14. Execution in Counterparts.
 
This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.
 
Section 15. Entire Agreement.
 
This Employment Agreement, together with the RSU Award Letter, sets forth the
entire agreement, and supersedes all prior agreements and understandings, both
written and oral, including the Prior Employment Agreement, between the parties
with respect to the subject matter hereof; provided, however, that, for the
avoidance of doubt, the Prior Employment Agreement shall survive and remain in
effect until immediately prior to the Effective Date; and provided, further,
that Section 2(b) of the Prior Employment shall survive following the Effective
Date with respect to the Annual Bonus (as defined therein) related to calendar
year 2010.  The parties hereby acknowledge that, as of the Effective Date,
Cramer has award letters in respect of RSUs and other equity awards outstanding,
including, without limitation, in respect of RSUs granted on April 9, 2008,
April 15, 2008, January 2, 2009, January 4, 2010 and January 5, 2010, which
shall survive and remain in effect in accordance with their terms following the
Effective Date.

 
10

--------------------------------------------------------------------------------

 

 
Section 16. Titles and Headings.
 
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.
 
Section 17. No Cross-Default.
 
No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.
 
Section 18. Duty to Mitigate; Enforcement of Employment Agreement.
 
Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder. The Company shall reimburse Cramer for all reasonable legal
fees and expenses Cramer incurs in connection with enforcing or defending any
issue arising under or related to this Employment Agreement, to the extent
Cramer substantially prevails with respect to such issue.
 
Section 19. Consent to Jurisdiction.
 
Cramer and the Company hereby irrevocably submit to the jurisdiction of any New
York State or Federal court sitting in the City and County of New York in any
action or proceeding to enforce the provisions of this Employment Agreement, and
waive the defense of inconvenient forum to the maintenance of any such action or
proceeding.
 
Section 20. [intentionally omitted]
 
Section 21. Other Agreements.
 
Cramer represents and warrants that his employment with the Company pursuant to
this Employment Agreement and the performance of his duties hereunder will not
violate any other agreement to which he is a party, including without limitation
any agreement between Cramer, on the one hand, and CNBC, NBC Universal or any of
their affiliates, on the other hand.

 
11

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.
 
THESTREET.COM, INC.
 
By: /s/ Daryl Otte
 
Daryl Otte
 
Chief Executive Officer
Address:
14 Wall Street, 15th Floor
   
New York, NY 10005
 
Telephone:
212-321-5000
 
Telecopy:
212-321-5013
 
Attention:
Chief Executive Officer
 

 
/s/ James Cramer
 
James Cramer
Address:
14 Wall Street, 15th Floor
   
New York, NY 10005
 
Telephone:
212-321-5000
 
Telecopy:
212-321-5013
 

 





 
12

--------------------------------------------------------------------------------

 



